Citation Nr: 0118037	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-22 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinea versicolor, 
originally claimed as a skin disorder secondary to exposure 
to herbicides.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for a skin disorder 
secondary to radiation exposure.  

4.  Entitlement to service connection for neuro-psychological 
symptoms secondary to radiation exposure and/or exposure to 
Agent Orange.  

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for muscle pain. 

7.  Entitlement to service connection for joint pain.  

8.  Entitlement to service connection for sleep disturbance.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1970.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1998 and August 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana. 

The veteran at his hearing in March 2001 raised as an issue 
entitlement to a total evaluation based upon individual 
unemployability.  That issue is referred to the RO for 
appropriate disposition.  



FINDINGS OF FACT

1.  In April 1998, the RO denied service connection for tinea 
versicolor, claimed as a skin disorder secondary to exposure 
to herbicides; that same month, the RO notified the veteran 
of the adverse decision, but the veteran did not file a 
timely notice of disagreement.  

2.  Evidence received since April 1998 is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for 
tinea versicolor.

3.  In September 1998, the RO determined that new and 
material evidence had not been received to reopen a claim for 
service connection for post-traumatic stress disorder; that 
same month, the RO notified the veteran of the adverse 
decision, but the veteran did not file a timely notice of 
disagreement. 

4.  Evidence received since September 1998 is not so 
significant that it must be considered in order to fairly 
address the merits of the veteran's claim for service 
connection for post-traumatic stress disorder.  

5.  There is no plausible evidence that the veteran was 
exposed to radiation in service.  

6.  There is no medical evidence linking headaches, a skin 
disorder, muscle pain, joint pain, neuro-psychological 
symptoms, or sleep disturbance to exposure to radiation in 
service.  

7.  There is no medical evidence linking headaches, muscle 
pain, joint pain, neuro-psychological symptoms, or sleep 
disturbance to exposure to Agent Orange in service.

8.  Headaches, muscle pain, joint pain, and sleep disturbance 
are not otherwise related to service.  

CONCLUSIONS OF LAW

1.  Evidence received since the April 1998 denial of service 
connection for tinea versicolor, claimed as a skin disorder 
secondary to exposure herbicides, is not new and material, 
and the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2000).

2.  Evidence received since the September 1998 denial of 
service connection for post-traumatic stress disorder is not 
new and material, and the veteran's claim for that benefit is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (2000).

3.  A skin disorder secondary to radiation exposure was not 
incurred in or aggravated in service.  38 U.S.C.A. § 1110, 
1112(c) (West 1991); 38 C.F.R. §§ 3.303, 3.311, 3.309 (2000).  

4.  Neuro-psychological symptoms secondary to radiation 
exposure and/or exposure to Agent Orange were not incurred in 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1112(c), 1116 
(West 1991); 38 C.F.R. §§ 3.303, 3.3.07(a)(6), 3.309, 3.311 
(2000).  

5.  Headaches were not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1112(c), 1116 (West 1991); 38 C.F.R. 
§§ 3.303, 3.3.07(a)(6), 3.309, 3.311 (2000).

6.  Muscle pain was not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1112(c), 1116 (West 1991); 38 C.F.R. 
§§ 3.303, 3.3.07(a)(6), 3.309, 3.311 (2000).

7.  Joint pain was not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1112(c), 1116 (West 1991); 38 C.F.R. 
§§ 3.303, 3.3.07(a)(6), 3.309, 3.311 (2000).

8.  Sleep disturbance was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1112(c), 1116 (West 1991); 
38 C.F.R. §§ 3.303, 3.3.07(a)(6), 3.309, 3.311 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The veteran 
has been notified in the statement of the case of the type of 
evidence needed to substantiate his claim.  Furthermore, the 
VA has obtained all treatment records identified by the 
veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted. 

Tinea Versicolor

The veteran seeks service connection for a skin disorder that 
he attributes both to exposure to radiation in service and to 
Agent Orange exposure.  However, in April 1998, the RO denied 
service connection for tinea versicolor, claimed as a skin 
disorder secondary to exposure herbicides.  That same month, 
the RO notified the veteran of the adverse decision, but the 
veteran did not file a timely notice of disagreement.

In May 1998, the veteran filed a statement, which he 
characterized as a notice of disagreement and in which he 
indicated that he disagreed with the April 1998 rating 
decision.  The April 1998 decision, however, contained a 
number of adverse determinations, and the veteran failed in 
the May 1998 submission to identify the specific 
determination within the April 1998 decision with which the 
veteran disagreed.  

In June 1998, the RO notified the veteran that the May 1998 
statement did not identify the specific determination with 
respect to which the veteran disagreed and that the May 1998 
statement, therefore, did not constitute a notice of 
disagreement.  The RO, in the June 1998 letter, also invited 
the veteran to file a notice of disagreement by identifying 
any specific determination with respect to which the veteran 
disagreed.  The veteran, however, did not respond to the June 
1998 letter.  

A notice of disagreement is a written communication 
expressing dissatisfaction or disagreement with an 
adjudicative determination by an agency of original 
jurisdiction.  See 38 U.S.C.A. § 7105; Gallegos v. Gober, 14 
Vet. App. 50, 58 (2000).  If the agency of original 
jurisdiction gives notice that the adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  38 C.F.R. § 20.201 (2000).  Because the 
veteran did not identify the specific determinations with the 
he disagreed, even when invited to do so by the RO, the May 
1998 statement is not a notice of disagreement.  

A final decision may be reopened based upon submission of new 
and material evidence.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).  In the 
case of the veteran's claim for service connection for a skin 
disorder, which the veteran has attributed to Agent Orange 
exposure, this standard has not been met.

In general, service connection may be granted for disability 
that was incurred in or aggravated by active service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection is 
presumed for a number of diseases, including chloracne, 
arising in veterans who have been determined to have been 
exposed to certain herbicide agents.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.3.07(a)(6); 3.309(e).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  See McCartt v. West, 12 Vet. 
App. 164 (1999).

At the time of the April 1998 denial of service connection 
for a skin disorder, the claims file contained service 
medical records and post-service records of treatment.  
Service medical records do not document the presence of a 
skin disorder, and a separation examination in March 1970 
revealed the skin to be normal.  

A May 1986 entry contained in the claims file at the time of 
the April 1998 determination notes the presence of tinea 
pedis.  A September 1997 VA examination, during which the 
veteran complained of fungus since service resulted in a 
diagnosis of tinea versicolor.  Treatment records documented 
no disorder for which service connection is presumed under 
the presumptions pertinent to Agent Orange exposure, and the 
claims file contained no medical evidence otherwise linking a 
skin disorder to service, such as a medical opinion that a 
skin disorder was the result of exposure to herbicides in 
service.  

Since the April 1998 decision, the VA has not received 
additional medical evidence of a skin disorder, let alone a 
skin disorder for which service connection is presumed in 
veterans exposed to herbicide agents.  The VA also has not 
received any medical opinions suggesting that a skin disorder 
is related to Agent Orange exposure or is otherwise related 
to service.  Any evidence received since April 1998 is not so 
significant that it must be considered in order to fairly 
adjudicate the merits of the veteran's claim for service 
connection for a tinea versicolor, originally claimed as a 
skin disorder secondary to exposure herbicides.  Therefore, 
that claim remains denied.  

Post-traumatic Stress Disorder

The veteran also seeks service connection for post-traumatic 
stress disorder.  In general, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition, a link, established by medical 
evidence, between current symptoms and the claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997); Cohen v. Brown, 10 
Vet. App. 128 (1997). 

The Board previously denied service connection for an 
acquired psychiatric disorder, including post-traumatic 
stress disorder, in August 1987.  The veteran has since 
repeatedly raised anew the issue of entitlement to service 
connection for a psychiatric disorder.  In May 1993, the 
Board determined the new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder.  Most 
recently, in September 1998, the RO determined that new and 
material evidence had not been received to reopen a claim for 
service connection for post-traumatic stress disorder.  That 
same month, the RO notified the veteran of the adverse 
decision, but the veteran did not file a timely notice of 
disagreement.

The September 1998 decision is final, and the claims file 
does not reflect new and material evidence sufficient to 
reopen the claim.  At the time of the September 1998 
decision, evidence before the RO included several diagnoses 
of schizophrenia, as well as a diagnosis of anxiety neurosis 
provided during a July 1979 VA examination.  Evidence before 
the RO, however, did not include a diagnosis of post-
traumatic stress disorder, although it did include a 
September 1997 reference to what the veteran apparently 
reported as a past medical history of post-traumatic stress 
disorder.  

In its August 1987 denial of benefits, the Board observed 
that there was no verifiable stressor and no diagnosis of 
post-traumatic stress disorder.  In its May 1993 decision, 
the Board similarly observed that the veteran's claimed 
stressors were unsubstantiated and that there was no 
diagnoses of post-traumatic stress disorder.  The Board 
characterized as cumulative additional medical evidence of 
schizophrenia.  In September 1998, the RO observed that 
although the veteran expressed his desire at that time to 
reopen his claim, he did not present any new evidence for 
consideration and that, therefore, the veteran's claim was 
not reopened. 

Since September 1998, additional evidence associated with the 
claims file includes a post-traumatic stress disorder intake 
form completed in June 1998.  In this form, the veteran 
responded affirmatively that he experienced all hypothetical 
stressors posed by a questionnaire and reported experiencing 
symptoms such as frequent agitation and distress.  Evidence 
received since September 1998 has not included a diagnosis of 
post-traumatic stress disorder or any documentation 
corroborating the occurrence of a life-threatening incident.  
Evidence received since September 1998 is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim and, therefore, the veteran's 
claim remains denied.  

Multiple Disorders Attributed to Agent Orange and/or 
Radiation

The veteran seeks service connection for a skin disorder 
which he attributes both to exposure to Agent Orange and to 
radiation in service.  Although service connection for a skin 
disorder, a discussed above, was previously denied in a now 
final decision, that decision did not address the veteran's 
claim that a skin disorder is secondary to radiation 
exposure.  The Board, therefore, addresses the issue of 
entitlement to a skin disorder secondary to radiation 
exposure on a de novo basis.  

The veteran also attributes to radiation exposure headaches, 
muscle pain, joint pain, sleep disturbance, and neuro-
psychological symptoms.  His testimony leaves unclear whether 
he attributes any of these to Agent Orange exposure, but his 
claim filed in August 1999 suggests that the veteran's 
exclusive theory entitlement is that his disorders are the 
result of exposure to radiation.  In either event, the claims 
file contains no diagnosis of a disorder for which service 
connection is presumed based upon exposure to Agent Orange 
and no medical opinion suggesting that a disorder is the 
result of exposure to Agent Orange.  

The Board also observes that although service connection has 
previously been denied for a psychiatric disorder, earlier 
decision have not addressed the veteran's claim for service 
connection for psychiatric symptoms associated either with 
radiation exposure or with Agent Orange exposure.  Therefore, 
the Board addresses de novo service connection for 
psychiatric symptoms attributed to Agent Orange exposure 
and/or to radiation exposure.  

With respect to that component of the veteran's claims that 
pertain to Agent Orange exposure, the Board observes that, in 
the absence of any diagnosis of a disorder which is presumed 
to be the result of exposure to Agent Orange and in the 
absence of any other medical evidence suggesting that a 
disorder is etiologically related to Agent Orange exposure, 
any claim that a disorder or symptom is the result of Agent 
Orange exposure is without merit.  The inclusion of certain 
diseases, as opposed to others, within the list of disorders 
for which service connection is presumed reflects a 
determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical evidence, that there 
exits a positive association between (A) the occurrence of 
those diseases in humans and (B) the exposure of humans to an 
herbicide agent.  38 U.S.C.A. § 1116(b)(1); 61 Fed. Reg. 
41368-41371 (1996).  Moreover, the Secretary, under the 
authority granted by the Agent Orange Act of 1991, 
specifically has indicated that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for a number of diseases, including any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  61 Fed.Reg. 41442-41449 
(1996).  Under the circumstances, in the absence of any 
independent medical evidence that a disorder is the result of 
Agent Orange exposure, it would serve no legitimate purpose 
to seek additional development for the purpose of soliciting 
a medical opinion as to whether a current disorder is 
etiologically related to Agent Orange exposure.  

With respect to that component of the veteran's claims that 
attribute the veteran's various complaints to radiation 
exposure in service, generally, claims based upon exposure to 
ionizing radiation are governed by 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.311(b).  Each provides a separate and distinct 
basis for establishing service connection based on exposure 
to ionizing radiation in service.  38 U.S.C.A. § 1112(c) 
creates a presumption of service connection on a radiation 
basis for certain specified diseases when the specified 
disease becomes manifest in a veteran who participated in a 
"radiation-risk activity."  Under 38 C.F.R. § 3.311(b)(2), in 
cases where a veteran has been exposed to ionizing radiation, 
where a "radiogenic disease" is first manifested after 
service, and it is contended that the disease is the result 
of exposure to ionizing radiation, data concerning the size 
and nature of the radiation dose must be requested from the 
appropriate office of the Department of Defense after which 
the claim must be reviewed by the Under Secretary for 
Benefits, who is charged with making a determination as to 
whether the veteran's disease was the result of exposure to 
radiation in service.  

The veteran may also establish, by independent medical 
evidence, that a current disorder is etiologically related to 
exposure to radiation in service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); see also 38 C.F.R. §§ 3.303(d); 
3.311(b)(4).  In addition, 38 C.F.R. § 3.311(b)(4) provides 
that if a claim for service connection is based upon a 
disease other than one listed as a radiogenic disease, the VA 
shall nevertheless consider the claim under the provisions of 
that section provided that the veteran has provided competent 
scientific or medical evidence that the condition is a 
radiogenic disease.

The claims file does not contain medical evidence of a 
disease to which the presumptions of 38 U.S.C.A. § 1112(c) 
apply.  Also, the veteran does not contend that he engaged in 
a radiation risk activity as that term is defined.  See 
38 C.F.R. § 3.309(d).  The claims file also does not contain 
medical evidence of a radiogenic disease as contemplated by 
38 C.F.R. § 3.311, and the claims file contains no medical 
opinion that a current disorder is the result of exposure to 
radiation.  

The veteran testified that he was exposed to radiation while 
in service.  Specifically, he indicated that this radiation 
exposure occurred when the government utilized nuclear bombs 
while he served in Vietnam, that he was injured repeatedly by 
the blasts of such weapons, and that on one occasion he was 
blinded by the radiation.  The veteran's theory of radiation 
exposure is unsupported by any documentation that would lend 
credence to his claims.  Moreover, is inherently implausible.  

Post-service treatment records contain some evidence of 
headaches, as well as of musculoskeletal pain.  A November 
1984 entry documents complaints of headaches, back pain, and 
neck pain subsequent to a motor vehicle accident, for 
instance, and according to the results of an October 1988 
examination, the veteran suffered from chronic post-traumatic 
cervical pain after a motor vehicle accident in 1987.  
However, in the absence any medical opinion that would 
suggest that radiation exposure has played an etiological 
role in giving rise to the veteran's various complaints or 
disorders, an examination for the purpose of clarifying the 
etiological role of radiation exposure is unwarranted.  

Service medical records do not document treatment for 
headaches, for muscle pain, for joint pain, or for sleep 
disturbance.  A separation examination in March 1970 revealed 
no abnormality other than a lower inguinal scar.

The veteran articulated vague complaints of headaches and 
nervousness during a VA examination in July 1979.  Diagnoses 
included anxiety neurosis manifested by sleep and appetite 
disturbances, tremors of the upper and lower extremities, 
diffuse anxiety, episodic depressive spells, hypochondriasis, 
motor restlessness, and social isolation.  In addition, x-ray 
examination at that time revealed a minimal hypertrophic spur 
of the cervical spine.  However, service connection has 
already been denied for a psychiatric disorder, including 
anxiety neurosis, and service connection was denied for 
arthritis in July 1981.  Furthermore, there is no medical 
opinion suggesting that headaches, or any of the other 
symptoms of which the veteran complains, are related to 
service.

According to a July 1978 report, the veteran was involved in 
two motor vehicle accidents, one in March 1976 and the other 
in August of that year, the latter causing injuries of the 
neck and back.  Although a VA examination in August 1983 
revealed lumbar facet syndrome of L-3 and L-4, lumbar x-rays 
were normal in July 1978.  Examination in July 1978 also 
revealed compression of C5-6.  In addition, a May 1986 entry 
reflects that the veteran was involved at that time in an 
accident on a tractor resulting in an injury to the back and 
head.  This evidence, together with the October 1988 entry 
and the November 1984 entry, suggest that at least some 
element of the veteran's complaints of pain may be post-
traumatic, resulting from trauma sustained well after 
service.  

In either event, in light of the utter paucity of medical 
evidence linking to service a disorder associated with the 
veteran's complaints, as well as the normal findings during 
the veteran's service separation examination, further 
examination would serve no purpose.  The preponderance of the 
evidence reflects that the veteran's complaints are not 
related to service, and service connection for a disability 
associated with those complaints is unwarranted.  


ORDER

The appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

